                Case 1:19-cv-01206-EPG Document 17 Filed 04/17/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9
     DEBORAH TRISTE,                                     Case No. 1:19-cv-01206-EPG
10
                           Plaintiff,                    ORDER TO SHOW CAUSE WHY
11                                                       SANCTIONS, INCLUDING DISMISSAL
           v.                                            OF THIS CASE, SHOULD NOT BE
12                                                       IMPOSED FOR FAILURE TO APPEAR
     ANDREW SAUL, Commissioner of Social                 AND FAILURE TO PROSECUTE
13   Security,
                                                         30-DAY DEADLINE
14                         Defendant.
15
            Plaintiff, Deborah Triste, initiated this action on August 30, 2019, by filing a complaint
16
     seeking review of the decision of the Commissioner of Social Security denying Plaintiff’s
17
     application for Social Security benefits. (ECF No. 1.) On March 13, 2020, Plaintiff’s counsel
18
     filed a motion to withdraw as counsel due to Plaintiff’s failure to communicate with him. (ECF
19
     No. 14.) Counsel explained that he contacted Plaintiff thirteen times between October 4, 2019
20
     and March 3, 2020, by phone or mail, and that Plaintiff has failed to respond and has not
21
     otherwise communicated with counsel. As a result, Plaintiff’s counsel was unable to proceed
22
     with the prosecution of this case and accordingly moved to withdraw. (Id.)
23
            On March 17, 2020, the Court issued a minute order setting a hearing for April 17,
24
     2020, at 10:00 a.m., on plaintiff’s counsel’s motion to withdraw as attorney of record (ECF No.
25
     15). The minute order directed all parties to appear telephonically, and provided the
26
27   information required for telephonic appearance (id.). The minute order was served on Plaintiff

28   by U.S. Postal Service mail at her last known address (see id.).

                                                     1
              Case 1:19-cv-01206-EPG Document 17 Filed 04/17/20 Page 2 of 2



 1          On April 17, 2020, at 10:00 a.m., the Court held the telephonic hearing on the motion to
 2   withdraw. Plaintiff’s counsel appeared at the hearing telephonically, but Plaintiff failed to
 3   appear telephonically as ordered by the Court and has not otherwise contacted the Court or her
 4   counsel. The Court is granting Plaintiff’s counsel’s motion to withdraw in a separate order
 5   issued concurrently herewith, and Plaintiff is therefore now representing herself pro se.
 6
            Based on the foregoing, Plaintiff IS ORDERED to show cause why sanctions up to and
 7
     including dismissal of this case should not be imposed for failing to appear at the April 17,
 8
     2020, hearing on the motion of her counsel to withdraw from this case, and for failure to
 9
     prosecute this case. Plaintiff shall file a written show cause response within thirty (30) days of
10
     this Order.
11
12   IT IS SO ORDERED.
13
        Dated:     April 17, 2020                               /s/
14                                                        UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
